Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
5, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00592-CV


                        MARY SIEGFRIED, Appellant

                                        V.

   FRED RAHDER AND SHAILI, LLC D/B/A FRIENDS PUB, Appellees

                     On Appeal from County Court No. 3
                          Galveston County, Texas
                     Trial Court Cause No. CV-0086562


                         MEMORANDUM OPINION

      This is an appeal from an order signed August 4, 2020 that denied both
appellant Mary Siegfried’s motion to dismiss filed on June 11, 2020, and Marina
Perry’s motion to dismiss filed on June 18, 2020. On December 10, 2020, appellant
filed a motion to dismiss the appeal, which stated that the appellant and appellees
have settled their case in the trial court. See Tex. R. App. P. 42.1(a)(1). The motion
is granted.

      We dismiss the appeal.

                                   PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Spain.




                                          2